Order filed May 3, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00096-CV
                                  ___________
                            ERIC GREER, Appellant
                                            V.
              SUJIT SAMUEL AND NINA MATHEN, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1179671


                                    ORDER
      This appeal is from an order signed February 2, 2022. Appellant filed a
notice of appeal February 14, 2022. Appellant filed a Statement of Inability to
Afford Payment of Court Costs in the trial court. When a Statement has been filed,
the declarant must not be ordered to pay costs. See Tex. R. Civ. P. 145. Appellant
has not been ordered to pay costs pursuant to Rule 145. The official court reporter
for the County Civil Court at Law No. 3 is directed to file the reporter’s record
within 30 days of the date of this order.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.